UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CRYSTAL CALLAHAN,

                                  Plaintiff,

                       -vs-                         No. 6:17-cv-06245-MAT
                                                    DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                                  Defendant.


I.    Introduction

      Represented       by    counsel,    Crystal      Callahan   (“Plaintiff”),

commenced this action pursuant to Title II of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner      of     Social     Security        (“the     Commissioner”     or

“Defendant”), denying her application for disability insurance

benefits (“DIB”). Before the Court is Plaintiff’s Motion for

Attorney’s Fees pursuant to 42 U.S.C. § 406(b) (“Section 406(b)”).

II.   Procedural History

      On April 11, 2012, Plaintiff filed a Title II application for

a period of disability and disability insurance benefits, alleging

disability     beginning      October    25,   2010.    The   claim   was   denied

initially on August 23, 2012. After an administrative hearing, an

administrative law judge (“ALJ”) issued an unfavorable decision on

August   23,   2013.     After    the    Appeals    Council    declined     review,

Plaintiff filed an action in this Court. On September 29, 2015, the

undersigned remanded the claim to the Commissioner for further
proceedings pursuant to the fourth sentence of section 205(g) of

the Act.

     A second administrative hearing was held on June 15, 2016. On

February 16, 2017, a new ALJ issued a second unfavorable decision.

Following the Appeals Council’s denial of review, Plaintiff timely

commenced this action.       On April 4, 2018, the undersigned issued

a Decision and Order finding that the Commissioner’s decision

contained   errors    of   law   and    was   unsupported   by    substantial

evidence.   Because    the   record      conclusively   demonstrated      that

Plaintiff’s mental impairments, standing alone, are disabling, the

undersigned   reversed     the   Commissioner’s    decision      and   remanded

solely for the calculation and payment of benefits. See Docket

No. 12.

     Plaintiff filed an application for attorney’s fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”). By

stipulation and order dated May 18, 2018, this Court awarded

Plaintiff’s attorney $4,500.00 in fees and $400 in costs under the

EAJA. See Docket No. 14.

     In the subsequent months, the Social Security Administration

(“SSA”) sent Plaintiff three Notices of Awards (“NOAs”) regarding

the benefit amounts that would be paid to her and her auxiliaries

(her two children). See Plaintiff’s Motion for Attorney’s Fees

(“Pl.’s Mot.”) (Docket No. 16), Exhibits (“Exhs.”) C, D, and E

(Docket No. 16-2).     While those NOAs should have informed her of

the amount of past due benefits and the amounts that were withheld


                                       -2-
from    past    due    benefits   to    pay    her    attorney,       they    contained

incomplete information, as the Commissioner concedes. See Pl.’s

Mot., Exhs. C, D, and E; Letter dated 02/05/2019 from Commissioner

to the Court (Docket No. 18) at 2.

       First, the NOA dated July 23, 2018, informed Plaintiff that

$21,486.00,       which    reflected     25    percent     of   her    own    past   due

benefits, was withheld for payment of attorney fees. However, the

NOA did not state that the past due benefits were $85,944.00. See

Pl.’s Mot., Exh. C. Second, an NOA dated October 15, 2018, informed

Plaintiff that $3,000.00 was withheld from past due benefits

totaling $20,084.00 owed to Plaintiff’s daughter, C.L.C. This NOA

did not, however, explain why less than 25 percent of the past due

benefits was withheld and, in any event, included an incorrect past

due benefits amount. See Pl.’s Mot., Exh. D. Third, another October

15, 2018 NOA indicated that $3,000.00 also was withheld from the

past due benefits owed to Plaintiff’s son, P.C., although the

amount of past due benefits was listed as $0.00. See Pl.’s Mot.,

Exh. E.

       Because the NOAs were insufficient to convey accurately the

amount    of    past    due   benefits    owed       to   Plaintiff     and    her   and

auxiliaries, the parties obtained updated information from the

SSA’s    Center      for   Disability    and    Program     Support.     Plaintiff’s

attorney       and    counsel   for     the    Commissioner       have       separately

stipulated (Docket No. 18-1) to those amounts:




                                         -3-
    Name           Type        Past Due        Amount        25% Cap
                               Benefits       Withheld
Crystal        Claimant       $85,944.00      $21,486.00    $21,486.00
Callahan
C.L.C.         Auxiliary      $18,692.00       $3,000.00     $4,673.00
P.C.           Auxiliary      $18,692.00       $4,673.00     $4,673.00
TOTAL                        $123,328.00      $29,159.00   $30,8932.00

       On January 4, 2019, Plaintiff’s attorney (“Counsel”) filed a

motion (Docket No. 16) pursuant to 42 U.S.C. § 406(b) (“Section

406(b)”) for attorney’s fees. On January 30, 2019, Counsel filed a

Supplemental   Affidavit   (“Pl.’s   Suppl.   Aff.”)   (Docket   No.   17)

seeking fees in the amount of $24,832.00. Counsel explains that

this sum represents 25 percent of the past due benefit amount owed

to Plaintiff ($123,328.00), or $30,932.00 minus the $6,000.00 he

has received in fees for work performed at the administrative level

under 42 U.S.C. § 406(a). Counsel requests this amount for the

58.45 hours of work performed before this Court in the two cases

stemming from the same Title II application, Callahan v. Colvin,

No. 6:14-cv-6553-MAT, which resulted in a remand for further

proceedings, and Callahan v. Berryhill, No. 6:17-cv-6245-MAT, which

resulted in a remand for calculation and payment of benefits.

       The Commissioner filed a response (Docket No. 18) indicating

that she has no objections to Plaintiff’s request for attorney’s

fees pursuant to Section 406(b) but requests that the Court conduct

an independent reasonableness review, as required by law. The




                                 -4-
Commissioner also does not object to the Section 406(b) Motion as

being untimely.

     For   the   reasons      discussed      below,   the   Court    finds     that

Plaintiff’s Section 406(b) Motion was timely filed and that it

should be granted.

III. Applicable Legal Principles

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented    before   the    court    by    an   attorney,   the    court     may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”   Id.    (footnotes      omitted).    Thus,    it   is    the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

     After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered


                                       -5-
the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”     2)    whether    the   attorney      unreasonably      delayed      the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

IV.   Discussion

      A.     Reasonableness of the Fee Requested

      As an initial matter, the Court notes that Counsel’s request

of $24,832.00 represents 25 percent of the past due benefit amount

owed to Plaintiff ($123,328.00), or $30,932.00 minus the $6,000.00

Counsel     has     received    in    fees    for    work    performed       at    the

administrative level under 42 U.S.C. § 406(a). The requested amount

therefore does not exceed the statutory cap. It furthermore is

permissible under the fee agreement between Plaintiff and Counsel,

which,     consistent    with   the    statutory     cap,    allows    for    up    to

25 percent of any past due benefits awarded.

      With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s     effective    briefing      secured      a     remand    for    further

                                        -6-
administrative proceedings and, ultimately, a reversal and remand

for calculation and payment of benefits. This factor accordingly

weighs in favor of finding reasonableness.

     Turning to the second factor, Counsel did not engage in

dilatory   litigation   tactics   or   otherwise   cause     delay   in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

     With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant   and   counsel’s   “normal     hourly    billing     charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Dividing

the Section 406(b)(1) fee requested ($24,832.00) by the total hours

expended by Counsel (58.45 hours) yields an effective hourly rate

of $424.84. The Commissioner submits that this request does not

represent a windfall. See Docket No. 18 at 2 (citing Gisbrecht, 535

U.S. at 808; other citation omitted).        A survey of the case law

from this Circuit confirms that such an hourly rate is clearly

reasonable. See, e.g., Heffernan v. Astrue, 87 F. Supp.3d 351,

356-57 (E.D.N.Y. 2015) (discussing cases in Second Circuit and

reducing, as unreasonable, a requested Section 406(b) fee of


                                  -7-
$15,100.00 for 15.1 hours ($1,000.00 per hour) to $5,285 ($350.00

per hour)).

      The Court further observes that a contingent fee outside of

the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s    fees    are   based     solely    on   past   due   benefits.    See

42 U.S.C. § 406(b)(1). The value of this case to Plaintiff and her

auxiliaries   is     greater   than    the     amount   of past     due   benefits

received. In addition, the value of health care benefits attendant

to Title II benefits is not included in the computation of the fee

under Section 406(b)(1). Counsel, on the other hand, assumed a

substantial    risk    of   loss    in    taking     this   case,    given    that

Plaintiff’s claim had been denied at multiple levels of agency

review before the initiation of this civil action. In this regard,

the Court considers the deference owed to lawful attorney-client

fee agreements, Gisbrecht, 535 U.S. at 793, and the interest in

assuring that attorneys continue to represent clients such as

Plaintiff, id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner

does not disagree. In addition, Counsel has stated that he will

refund the amount of the EAJA fees awarded to Plaintiff in her two

cases before this Court (i.e., $10,500.00) should the Section

406(b) application be approved. See Gisbrecht, 535 U.S. at 796

(“Fee awards may be made under both prescriptions [in the EAJA and


                                         -8-
Section 406(b)], but the claimant’s attorney must ‘refun[d] to the

claimant the amount of the smaller fee.’”) (quoting Act of Aug. 5,

1985, Pub. L. 99–80, § 3, 99 Stat. 186; second alteration in

original).

     B.    Timeliness of the Section 406(b) Motion

     The law within the Second Circuit is unsettled regarding the

deadline to file a Section 406(b) motion. The Act does not require

a fee application to be filed within any specific time limit,

“making   the   timeliness   question   somewhat   more   complicated.”

Geertgens v. Colvin, No. 13 CIV. 5133(JCF), 2016 WL 1070845, at *2

(S.D.N.Y. Mar. 15, 2016). The Second Circuit has not squarely

addressed the question of what standard should govern the question

of whether a Section 406(b) application is timely filed. Courts in

this District, up until recently, had consistently applied a

reasonableness standard. See, e.g., Jenis v. Colvin, 12-CV-0600A,

2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26, 2016) (Section 406(b)

application filed four months after notice of award was filed

within a reasonable time and was timely); see also Buckingham v.

Astrue, 07-cv-159-JTC, 2010 WL 4174773, at *1 (W.D.N.Y. Oct. 25,

2010) (granting Section 406(b) application filed 98 days after

notice of award received, without consideration of timeliness); but

see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452 (W.D.N.Y. 2018),

appeal docketed, 18-2044 (2d Cir. July 11, 2018). However, the




                                  -9-
Western District of New York Proposed Local Rule 5.5(g)(1)1 rejects

the 14-day standard and suggests a window of 65 days for filing

Section 406(b) applications.

      Here, Counsel has explained that he had waited to file because

the originally issued NOAs provided inaccurate and incomplete

information and thus were an inadequate basis for a fee request.

The Commissioner states that she finds the explanation reasonable,

particularly    given    her   need   to   contact   the SSA’s   Center   for

Disability and Program Support in order to obtain the complete and

correct     benefit     and    withholding     amounts.     Therefore,    the

Commissioner recommends that this Court deem the motion to be

timely filed.

      The   Court   agrees     with the    Commissioner’s   recommendation.

Counsel filed his initial Section 406(b) motion on January 4, 2019,

less than 3 months after the last NOA was issued on October 15,

2018. He then filed his Supplemental Affidavit clarifying the

amounts requested on January 30, 2019, 5 days after the parties

signed the stipulation (Docket No. 18-1) agreeing to the correct

amounts of past due benefits. Given the uncertain status of the law

and the extenuating circumstances detailed above, the Court finds

that Counsel filed his Section 406(b) motion within a reasonable

period of time.




      1
            Available at
http://www.nywd.uscourts.gov/news/notice-proposed-federal-court-local-rules-am
endments (last accessed May 21, 2019).

                                      -10-
V. Conclusion

     For the reasons set forth above, the Court grants the Section

406(b)(1)   Motion (Docket   No.    16)    in its   entirety   and   awards

Plaintiff attorney’s fees in the amount of $24,832.00. The Court

directs the Commissioner to release the funds withheld from the

benefits awards. Upon receipt of the Section 406(b) fee, Counsel is

directed to remit payment of $10,500.00, representing the EAJA fees

received in Plaintiff’s two cases before this Court, to Plaintiff.

     SO ORDERED.

                                          S/Michael A. Telesca


                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

DATED:      May 21, 2019
            Rochester, New York




                                   -11-
